Citation Nr: 1417836	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  13-03 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a right-sided stroke, claimed as due to VA medical treatment during cataract surgery at a VA facility on October 19, 2009.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for right eye diplopia, claimed as due to VA medical treatment during cataract surgery at a VA facility on October 19, 2009.

3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a cervical spine disorder, claimed as due to VA medical treatment during cataract surgery at a VA facility on October 19, 2009.

4.  Entitlement to service connection for a gastrointestinal disorder.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

Appellant and E.M.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to February 1954.

This case comes to the Board of Veterans' Appeals  (Board) on appeal from an October 2012 rating decision of the RO in Houston, Texas that denied entitlement to compensation under 38 U.S.C.A. § 1151 for a right-sided stroke, right eye diplopia, and cervical spine muscle spasms, and denied entitlement to service connection for bilateral hearing loss, tinnitus, and a gastrointestinal disorder.

In November 2012, the Veteran submitted two notices of disagreement, as to the issues of entitlement to compensation under 38 U.S.C.A. § 1151 for a right-sided stroke, right eye diplopia, and cervical spine muscle spasms, and entitlement to
service connection for bilateral hearing loss and a gastrointestinal disorder.  A statement of the case was promulgated as to these issues in January 2013, and a substantive appeal was received from the Veteran in February 2013 as to all of these issues.

A Board videoconference hearing was held before the undersigned Veterans Law Judge in July 2013, and a transcript of this hearing is of record.

In an October 2013 decision, the Board denied service connection for bilateral hearing loss, and remanded the remaining issues to the Agency of Original Jurisdiction (AOJ) for additional development.  The case was subsequently returned to the Board.

The record currently before the Board consists of an electronic claims file, which is maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for a gastrointestinal disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was shown to have cervical spondylosis in 2008, prior to the October 2009 cataract surgery that is the subject of this appeal.

2.  On October 13, 2009, he underwent dental extractions of three teeth at the Houston VA Medical Center (VAMC), and he was given local anesthesia.  

3.  On October 19, 2009, he underwent cataract surgery on the right eye at the Houston VAMC, and he was given topical anesthesia and Versed sedation.  The operative report noted no complications.

4.  On October 8, 2009, prior to undergoing that October 19, 2009 cataract surgery at issue, he gave his informed consent to this procedure (in writing).

5.  The evidence does not show any additional disability as due to cataract surgery, to include a right-sided stroke, right eye diplopia, and a cervical spine disorder, to include as caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or by an event not reasonably foreseeable.

CONCLUSION OF LAW

The criteria are not met for entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for claimed residuals of the October 19, 2009 cataract surgery.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2013); 38 C.F.R. § 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006).  In this case, the Veteran was advised in a February 2011 letter, prior to the initial October 2012 unfavorable rating decision. 

As the pleading party attacking the agency's decisions, he, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in timing or content and that the error is unduly prejudicial, meaning outcome determinative of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or contention in this instance.

With regard to the duty to assist, the Veteran's VA treatment records have been obtained.  Moreover, the VA treatment records pertaining to the period in question, dated in October 2009, have been obtained.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  A VA compensation examination was conducted in November 2013, and the VA examiner provided medical opinions regarding the 38 U.S.C.A. § 1151 claims after a clinical examination and a review of the Veteran's reported history, his electronic claims file, and his medical records, with an adequate supporting rationale.  Therefore, the Board concludes that the appellant was afforded an adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that the opinions received are thorough and well-explained such that further opinion or examination is not necessary in this case.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

The Board further finds that the AOJ has substantially complied with its October 2013 remand orders as to the 38 U.S.C.A. § 1151 claims.  In this regard, the Board directed that additional treatment records be obtained and that a VA examination and medical opinion be obtained.  Additional VA treatment records have been associated with the claims file, and an additional VA examination has been conducted.  The report of the VA examination provides the necessary evidence to adjudicate this appeal.  Therefore, the Board finds that no further development is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or Veteran Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. The Board finds that this was done at the July 2013 Board hearing.  Moreover, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the July 2013 Board hearing. 

The Board has reviewed all the evidence in the appellant's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.


Entitlement to Compensation under 38 U.S.C.A. § 1151

The Veteran contends that he has additional disability due to right eye cataract surgery performed by VA on October 19, 2009:  right-sided stroke, diplopia of the right eye, and cervical spine muscle spasms.  See November 2010 statements from the Veteran and his prior representative.  The Veteran asserts that he had a right-sided stroke during or after cataract surgery at a VA facility on October 19, 2009, and has residuals from that surgery and the anesthesia for the surgery, to include right eye diplopia and cervical spine muscle spasms.  He also contends that the cataract surgery was performed too soon after he had several tooth extractions.  VA outpatient treatment records show that he had teeth extracted on October 13, 2009.  

A Veteran may be awarded compensation for additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. § 1701(3)(A), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2013).  See also 38 C.F.R. § 3.361(c), (d)(1), (d)(2) (2013). 

To determine whether a Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination to the veteran's condition after such care, treatment, or examination has stopped.  38 C.F.R. § 3.361(b).  VA considers each involved body part or system separately.  Id.  

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability. 38 C.F.R. § 3.361(c)(1).  Merely showing that a Veteran received care, treatment, or examination, and that the Veteran has additional disability, does not establish cause.  Id.  

Hospital care, medical or surgical treatment, or examination cannot cause the continuation or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d). To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's, informed consent.  38 C.F.R. § 3.361(d)(1).

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(1).  Minor deviations from the requirements of § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Id.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b), as in emergency situations.  Id.

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2). The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

A December 2008 VA eye care consult reflects that the Veteran reported that his glasses were ten years old, and his right eye was getting worse.  The diagnostic assessment was refractive error/cataracts, diabetic retinopathy in the right eye, and increased cup to disc ratio - likely physiologic.

VA outpatient treatment records reflect that an informed consent was obtained from the Veteran with respect to his planned cataract surgery.  A copy of the consent form, dated on October 8, 2009 is of record, and is signed by the Veteran.

VA outpatient treatment records include a dental consult dated on October 9, 2009 that reflects that the Veteran was seen for complaints of loose teeth.  Several teeth were described as "hopeless," and their removal was planned prior to the cataract surgery.  On October 13, 2009, the dentist diagnosed chronic periodontitis, noted that several teeth were already missing, and extracted three nonrestorable teeth.  He was given lidocaine and epinephrine.  He tolerated the procedure well and there were no complications.  An informed consent was obtained on October 13, 2009 for the tooth extractions performed that day.  A copy of this form is of record, and is signed by the Veteran.  

VA medical records reflect that the Veteran underwent cataract surgery of his right eye on October 19, 2009.  He underwent cataract phacoemulsification with insertion of an intraocular lens.  The operative report shows that he received topical anesthesia with intracameral lidocaine, and was monitored by the anesthesia service with intravenous Versed sedation.  There were no operative events and no systemic complications.  He tolerated the procedure well and was then transferred to the postoperative care unit in good condition.  The patient was instructed to leave his patch on overnight and to go to the eye clinic on the morning following surgery to be examined.  A postoperative anesthesia care note shows that after the procedure, he was awake and alert, breathing spontaneously. He was hemodynamically stable.  The impression was that he was comfortable and tolerated the procedure well without apparent problems.  On eye examination the next day, October 20, 2009, the examiner noted that the Veteran was doing well.  An October 23, 2009 primary care note did not indicate any complications from the cataract surgery.  On eye examination on October 27, 2009, the Veteran was doing well.  On eye examination in November 2009, the Veteran said he was happy with his vision.  Subsequent records dated in January 2010 show that he was unhappy with his glasses and was given new ones.  

VA medical records show that as of February 14, 2011, his multiple active medical problems included cervical spondylosis and diabetes mellitus.

A February 2011 physical medicine and rehabilitation note reflects that the Veteran said his neck pain began after a dental surgery and cataracts surgery in October 2009, after which time he began having a flexed forward neck position.  The examiner noted that the Veteran was a poor historian.  The examiner noted that although the Veteran reported that he had a stroke in October 2009, there was no evidence of a stroke in the Veteran's chart.  The diagnosis was cervical spine pain secondary to poor posture, cervical musculature imbalance, and diffuse cervical spondylosis.  The examiner noted that a 2008 X-ray study of the cervical spine showed moderately prominent changes of cervical spondylosis.  

In an addendum on the same day, a VA staff physician indicated that she saw and evaluated the Veteran with the above examiner, and concurred with the findings and assessment (diagnosis) of this patient's condition.  She noted that the patient stated that he had a "stroke" during surgery a few years ago, but she explained that they could not confirm this for him.  She noted that the Veteran held his head in flexion and there appeared to be decreased range of motion in neck extension. 

A February 2011 X-ray study of the cervical spine showed advanced degenerative changes in the lower cervical spine unchanged since the prior study in 2008.  Subsequent VA medical records reflect that the Veteran wears a neck brace.

In a March 2011 lay statement, the Veteran's pastor said that when she first met the Veteran in 2009, he was "alert and oriented to his surroundings," appeared to ambulate without assistance, had a slow and deliberate gait, and was slightly hunched over at the shoulders.  In late February 2011, he walked much slower than normal, was more hunched over to his right, and his head was tilted down and twisted to the right.  His head position did not appear to change when walking, talking or sitting.

An October 2011 physical medicine rehabilitation attending note reflects that the Veteran had cervical flexion contractures and a thoracic kyphosis, and muscular neck pain.  He had to eat while wearing a soft cervical collar.

A June 2012 VA mental health initial evaluation reflects that the Veteran reported that he went to the dentist on a Friday evening in "August 2010," and the dentist pulled out 8 teeth unexpectedly.  He came back to the hospital on that Monday for cataract surgery.  A couple of days after the surgery, he started feeling dizzy and he kept falling.  His pastor told him to use a cane because he was wobbling while he walked.  He related that he was suffering a "prolonged stroke for weeks after the cataract surgery" and he continued to have residual symptoms.

A September 2012 VA ophthalmology note reflects that the Veteran had pseudophakia with good visual acuity, and also had mild anisometropia, glaucoma and diabetic retinopathy.

In his February 2013 VA Form 9 (substantive appeal), the Veteran stated that his claim for entitlement to compensation under 38 U.S.C.A. § 1151 was based on the fact that at his dental appointment on a Friday, the dentist extracted eight teeth, and the eye surgery was performed the following Monday.  He related that the anesthesiologist asked the doctor if he should perform the procedure based on his condition, and the doctor went ahead with the procedure.  He asserted that the anesthesiologist did not want to proceed because his mouth had not healed at the time, and that his claimed conditions resulted from the anesthesia administered to him for his eye surgery. 

At his July 2013 Board hearing, the Veteran testified that he believed he had a stroke after his cataract surgery, but no doctors would say that he had a stroke.  A witness at the hearing testified that the Veteran had been treated for residuals of a stroke, but the medical providers never stated that he had a stroke.  The Veteran testified that he signed a consent form for the cataract operation.

A VA medical opinion was obtained in November 2013 with regard to the Veteran's claims.  The examiner opined that VA exercised reasonable degree of care prior to and during the October 19, 2009 cataract surgery at the Houston VAMC that would be expected of a reasonable health care provider.  A review of his medical records showed signed consent form for a dental surgery dated on October 13, 2009.  The nature of the procedure and potential complications were detailed to the Veteran.  An anesthesia practitioner was not expected to be present. The examiner noted that a dental procedure note dated on October 13, 2009 showed extraction of teeth 15, 29, and 31 for nonrestorable periodontal disease, and local anesthesia was given with Lidocaine and epinephrine.  The Veteran tolerated the procedure well and had no immediate complication.  He was given Amoxicillin for infection prophylaxis.  A review of medical records showed a signed consent form for a right eye surgery dated October 8, 2009.  The nature of the procedure and potential complications were detailed to the Veteran.  An anesthesia practitioner was expected to be present.  The procedure proposed was cataract phacoemulsification with insertion of intraocular lens.  Medical records also demonstrate phone contact with the Veteran, anesthesiologist visit, and pre-operative preparation for the right eye surgery. 

The VA examiner noted that an eye care operative note dated October 19, 2009 showed that phacoemulsification of the right eye was performed under topical anesthesia.  The operation was uneventful and the procedure was done up to the standard of care. The Veteran tolerated it well, and there was no pain or immediate complication from the procedure.  Postoperative care notes showed no apparent problems.  Follow up care notes showed that the Veteran did well overnight.  The VA examiner indicated that there was no evidence of any additional disability or a reasonably foreseeable negative outcome as a result of October 19, 2009 cataract surgery and anesthesia.  Review of medical records did not show any significant peri- and operative complication.  There was no evidence of deviation from medical standard of care.  Follow-up visit did not show complaints related to eye surgery or anesthesia (local Lidocaine and intravenous Versed).  Another follow up visit dated October 27, 2009 demonstrated that the Veteran was doing well with right vision of 20/40+.  The Veteran also stated that he was seeing really well.  

The VA examiner noted that a December 2009 note showed that the Veteran reported that he saw better at a distance in his right eye without glasses.  The examiner observed that his complaint of the right eye started months after the surgery, but the complaint had to do with eyeglasses.  A January 2010 note reflects that the Veteran reported that he could not tolerate his new glasses with refractive difference after cataract surgery.  He said his new glasses hurt his eyes and eye muscles, and he felt traumatized, and he went back to his pre-cataract surgery glasses.  He blamed a deep wrinkle line between his eyebrows on post-operative cataract surgery eye drops, and said the eye drops were irritating.  On examination his vision was normal:  right eye vision was 20/20-2, and left eye vision was 20/40-1.  The VA examiner stated that the anesthetics used for the eye surgery have a very short half-life.  No long term effect is expected and no evidence of adverse reaction toward these agents was identified through review of these medical records.  The examiner stated that a review of medical records did not show evidence of stroke, or diplopia as a result of cataract surgery.

With regard to the claim regarding cervical spasms, the examiner noted that he was seen in February 2011 for neck pain, and detailed the medical findings regarding degenerative changes of the cervical spine that were seen on X-ray studies in 2008 and 2011.  The examiner indicated that these abnormal changes occurred before the cataract procedure in 2009, and opined that these changes were associated with the aging process.

The examiner opined that there was no evidence of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA during the October 19, 2009 cataract surgery.  A review of records showed high standards of care implemented prior to, during and following the cataract surgery of the right eye.  No harm can be identified as a result of the right eye surgery or anesthesia.  There were five days between dental extraction and cataract surgery, and this did not deviate from the standard of care.  The examiner indicated that cataract surgery five days after uncomplicated teeth extraction was not contraindicated. 

In developing this claim for § 1151 compensation, VA obtained a medical opinion in November 2013 concerning the merits of this case.  The November 2013 commenting VA examiner opined the Veteran has no additional disability as a result of the cataract surgery in October 2009. The Board finds that the Veteran's VA medical records do not reflect a diagnosis of a stroke (CVA).

Multiple competent medical professionals have indicated that his cervical spine symptoms are due to degenerative arthritis, and the medical evidence clearly shows that this condition existed prior to the October 19, 2009 cataract surgery, and thus was not caused by that surgery.  The VA examiner opined that the Veteran's degenerative changes of the cervical spine are due to aging.

As no additional disability from the October 19, 2009 cataract surgery and anesthesia has been shown, the Veteran's claim must fail.  And the Veteran has not established there was carelessness, negligence, lack of proper skill, error in judgment or other instance of fault on VA's part in the provision of that surgery.  To this end, it must be shown either that VA failed to exercise the degree of care expected by a reasonable treatment provider or furnished the medical treatment at issue without his informed consent.  See 38 C.F.R. § 3.361(d)(1).  This has not been demonstrated.

The Veteran has not presented or identified any medical evidence refuting the VA examiner's unfavorable conclusions. The Veteran is competent, even as a layman, to comment on things within the perception of his five senses, such as voiding symptoms since that surgery.  See Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and 38 C.F.R. § 3.159(a)(2).  However, with respect to the Veteran's contentions that he had a stroke during or after the surgery, and that he has diplopia and cervical spine symptoms that were caused by the surgery, the Board notes that these assertions are simply not verified by the contemporaneous medical records.  The Veteran's reported symptoms and history have also greatly varied over time, which decreases the credibility of his statements as to claimed residuals of the cataract surgery.  The Board finds that the conflicting statements by the Veteran are not competent or credible.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, the ultimate probative value of his lay testimony is not determined in a vacuum or isolation, rather, in relation to the other relevant evidence in the file, including the pertinent medical evidence. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Finally, the evidence reflects that the Veteran signed surgical informed consent forms in October 2009 for the procedures in question.  And there was an explanation on the forms of the possible risks associated with this type of surgery. So there is probative evidence confirming the Veteran decided, with knowledge of these known risks and possible complications, to have the surgery - and was appropriately informed of its potential complications and consequences.  See 38 C.F.R. §§ 3.361(d)(2)  and 17.32 (2013). 

The Board therefore finds that the preponderance of the evidence is against the claims of entitlement to § 1151 compensation for claimed residuals due to VA cataract surgery in October 2009.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Accordingly, the appeal of these claims must be denied.

ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of right eye cataract surgery performed by VA on October 19, 2009, to include right-sided stroke, right eye diplopia and a cervical spine disorder, is denied.

REMAND

In October 2013, the Board remanded the appeal for service connection for a gastrointestinal disorder to the RO via the Appeals Management Center (AMC) for additional development.  Some development was completed, and the case was subsequently returned to the Board.  Unfortunately, there was inadequate compliance with the remand directives, so another remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The Veteran contends that he incurred a gastrointestinal disorder in service, which he has identified as irritable colon syndrome at his Board hearing.  In his February 2013 VA Form 9 (substantive appeal), he asserted that he has a current gastrointestinal disorder resulting from "all the medications administered to me."  At his July 2013 hearing, the Veteran testified that during service, he was treated for constipation with an alcohol enema, and that he had intestinal problems ever since.  He said that after service, he treated himself for gastrointestinal disorder symptoms, and could not recall when he first sought VA treatment for it.

As noted previously, the Veteran's service treatment records are missing.  There is no medical evidence of complaints or treatment of a gastrointestinal disorder until many decades after his separation from service in February 1954.

VA medical records reflect that the Veteran first presented for VA medical care in January 2001.  A January 2001 VA primary care note reflects that the Veteran reported a history of chronic constipation since his thirties.  A review of the evidence reflects that the Veteran has more than one current gastrointestinal disorder disability.  VA medical records show that as of February 14, 2011, the Veteran's multiple active medical problems included H. Pylori infection, chronic diarrhea, and constipation.  VA medical records dated since 2001 reflect a diagnosis of chronic constipation, and a report of a May 2011 colonoscopy showed diverse diverticulosis throughout the colon.  

The Board remanded this claim primarily for a VA examination and medical opinion as to the etiology of any current gastrointestinal disorder.  A VA examination was performed in November 2013, but the examiner provided a medical opinion only as to the etiology of one of the current gastrointestinal disorders, specifically H. pylori infection, but did not address the Veteran's other gastrointestinal disorders.  Based on the foregoing, the Board finds that the medical opinion is inadequate as to this claim, and a supplemental medical opinion is necessary.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a supplemental medical opinion regarding the etiology of any currently diagnosed gastrointestinal disorder (including chronic constipation, diarrhea and diverticulosis) from the VA examiner who performed the November 2013 VA examination.  The claims file (paper or electronic (Virtual VA and VBMS), including this remand, must be provided to and reviewed by the examiner.  If the original examiner is unavailable, the requested opinion should be obtained from an appropriate examiner.

The examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran currently has a gastrointestinal disorder that is related to active military service or events therein.

In providing the requested medical opinion, the examiner is asked to discuss the Veteran's lay statements and the medical evidence of record, and to provide a supporting rationale for the opinion.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

If an opinion cannot be expressed without resort to speculation, discuss why such is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

2.  After completion of the above and any additional development deemed necessary, the remaining issue on appeal should be reviewed with appropriate consideration of all of the evidence of record.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


